Citation Nr: 1712056	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO. 09-34 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Army from March 1969 to March 1971. This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran. The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.

By way of procedural history, this case derives from an April 2008 claim for increased rating for the Veteran's service-connected chronic low back pain with lumbar scoliosis and diffuse spondylosis degenerative disc disease, which was denied by the RO in December 2008. In its January 2013 decision, the Board denied an increase in excess of 40 percent for the Veteran's back disability. Additionally, the Board noted statements provided by the Veteran and his daughter, and found that TDIU was raised by the record. In light of Rice, the Board remanded the TDIU issue to the RO for development and adjudication. The Board directed the RO to provide the Veteran with a VA examination and refer the matter to the Director of Compensation Service. 

In a January 2017 decision, the Director of Compensation Service denied entitlement to an extraschedular TDIU rating. The case has now been returned to the Board for further appellate action. Although the Board is precluded from initially assigning an extraschedular disability evaluation, the Board does have appellate jurisdiction to review the denial of an extraschedular rating on appeal. See Floyd v. Brown, 9 Vet. App. 88 (1996).



FINDING OF FACT

The Veteran does not meet the threshold percentage requirements for entitlement to a TDIU rating in accordance with 38 C.F.R. § 4.16 (a); however, he has been unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an award of TDIU on an extraschedular basis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim of entitlement to a TDIU are moot. 

Legal Criteria and Analysis

VA will grant a TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

A total rating for compensation purposes may be assigned where the scheduler rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

 In this case, the Veteran has not met the schedular criteria during the appeal period. 38 C.F.R. § 4.16 (a). The Veteran is service-connected for his back disability, rated at 40 percent, and for hemorrhoids, rated at 0 percent. His total disability rating is 40 percent. Nevertheless, even when the percentage requirements of 38 C.F.R. § 4.16 (a) are not met, individual unemployability benefits may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16 (b). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that TDIU is warranted.

Initially, the Board notes the information provided by the Veteran on the VA Form 21-8940. The Veteran has a high school education and did not attend college. The Veteran stated that he last worked in 2007 and in the years prior he worked digging graves, doing yard maintenance, and farm work. The Veteran also reported that he had attended culinary school while in the military for a 13 week course, but otherwise reported no other appreciable education or training. 

In July 2008, the Veteran was afforded a VA examination. The Veteran reported that he had undergone a laminectomy in September 2007 and experienced excruciating pain day and night. The examiner noted that the Veteran had an abnormal posture and gait, required a walker to facilitate ambulation, had a stooped posture, and dragged his feet while walking. The examiner noted that the Veteran used a walker because of his lumbar sacral pathology of degenerative disc disease and history of spinal surgery. The examiner remarked that the Veteran's range of motion (ROM), strength, and stability were all limited due to spinal fusion and were likely to never resolve with possible worsening. The examiner noted that the effect of the Veteran's condition on his functioning in his daily activity was that he was limited to short walks.  

In his March 2009 Notice of Disagreement, the Veteran questioned why he was not entitled to 100 percent disability. The Veteran stated that in addition to other medical issues, he could neither sit or lie down because of back pain, required assistance to relieve his back after sitting for a long period of time, and could not do work of any kind. 

In October 2010, the Veteran again stated that he was no longer employable at least in part to his back disability. The Veteran's daughter submitted a statement in February 2011 stating that the Veteran had had back problems since her childhood and that it was impossible for him to work due to his heart and back problems.
 
In January 2013, the Board remanded the claim for TDIU for development and adjudication. The Board directed the RO to provide the Veteran with a VA examination and refer the matter to the Director of Compensation Service. 

The Veteran was afforded a VA examination in May 2016. The Veteran reported flare-ups of chronic low back pain. The examiner opined that the Veteran's back condition impacted his ability to work. The examiner noted that the functional impact of the Veteran's back condition was on standing, sitting, ambulating, range of motion, lifting and weight-bearing limitations. In response to the RO's request for clarification regarding the Veteran's ability to do sedentary work, the examiner opined that "sedentary duties such as sitting for extended periods would likely require positional changes (i.e. standing)."  
 
 In January 2017 a request for consideration of the issue of entitlement to TDIU due to service-connected disorders on an extraschedular basis was submitted to the Director of Compensation Service. The January 2017 memorandum from the Director of Compensation Service stated that TDIU on an extraschedular basis was not warranted. Since the Director determined that entitlement to an extraschedular rating based on individual unemployability was not warranted, the Board now has jurisdiction to decide the issue. Bowling v. Principi, 15 Vet. App. 1, 10 (2001). The Board notes that it does so while placing no weight on the findings of the Director of Compensation Service, as that is a non-binding administrative determination and does not constitute medical evidence. Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

The Board finds that after consideration of the record, and resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected back disability has been sufficiently disabling to render him unable to maintain substantially gainful employment consistent with his education and occupational background. In so finding, the Board observes that the Director of Compensation Service provided minimal consideration to the Veteran's educational and occupational backgrounds. In this respect, the Board notes the Veteran has a high school diploma, and his prior work experience does not include sedentary desk work. Specifically, the Veteran has reported working as a grave digger and in yard maintenance, which are the types of jobs his service-connected disabilities would preclude as a result of his inability to physically exert himself. In this case, the Veteran also likely lacks sufficient transferrable skills to obtain a job in a more sedentary environment. Assuming, however, such a job was available, the Veteran would almost certainly be unable to maintain employment, as he requires positional changes. With such limitations and barriers imposed by his service-connected disabilities, the Board finds the Veteran's realistic potential for obtaining and maintaining substantially gainful employment is minimal.

Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates that he is unemployable due to service-connected disability. Accordingly, the criteria for a TDIU on an extraschedular basis are met. 


ORDER

Entitlement to a total disability rating due to individual unemployability is granted. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


